


Exhibit 10.3

SETTLEMENT AGREEMENT

This Settlement Agreement (“Agreement”) is effective as of the latest date set
out on the signature page hereof (the “Effective Date”), among Andrea
Electronics Corporation, a New York corporation having a place of business at
620 Johnson Ave., Suite 1B, Bohemia, New York 11716 (“Andrea”); and Lenovo
(United States) Inc., a Delaware corporation having a place of business at 1009
Think Place, Morrisville, North Carolina 27560 ( “Lenovo”) (Andrea and Lenovo
may each be referred to as a “Party” or collectively be referred to as the
“Parties”).

RECITALS

WHEREAS, the Parties wish to resolve the pending litigations between them in
Andrea Electronics Corp. v. Lenovo Corporation, et al., in the Eastern District
of New York (Case Nos.2:14-cv-04489 and 2:15-cv-00212) the “New York Cases” and
Certain Audio Processing Hardware and Software and Products Containing Same, in
the International Trade Commission (ITC Investigation No. 337-TA-949) the “ITC
Investigation” (collectively, “the “Litigations”); and

WHEREAS, Andrea has granted Lenovo and its Subsidiaries a license to the
Asserted Patents, the License Agreement being attached hereto as Confidential
Exhibit A.

In consideration of the mutual promises and covenants herein contained, Andrea
and Lenovo agree as follows:

AGREEMENT

SECTION 1: DEFINITIONS

As used in this Agreement, the following terms shall have the following meanings
which shall include both singular and plural forms in context. Additional terms
may be defined elsewhere in this Agreement.

1.1. “Asserted Patents” means (a) US Patents: 5,825,898; 6,049,607; 6,363,345;
6,483,923; and 6,377,637; (b) any patents or patent applications that claim
priority directly or indirectly from the foregoing patents in subsection (a), or
from which priority is directly or indirectly claimed by any of the patents in
subsection (a), or that have common priority with the patents in subsection (a);
(c) any foreign counterparts, foreign related Patents, continuations,
divisionals, continuations-in-part, extensions, substitutions, reissues,
renewals and all results of oppositions, reexaminations, supplemental
examinations, requests for continued examination and other review procedures of
any of the foregoing in subsections (a) and (b); and (d) all patents issuing on
patent applications covered by any of the foregoing subsections (a) through (c).

1.2. “Control” (including its correlative meanings, “Controlled” and
“Controlling”) means, with respect to an entity, the power to direct or cause
the direction of the management and policies of an entity whether through
ownership of voting securities, by agreement, or otherwise.

Page 1 of 6

--------------------------------------------------------------------------------




1.3. “Entity” means a natural person, corporation, association, joint venture,
partnership, company, limited liability company or other legal entity recognized
in any jurisdiction in the world.

1.4. “License Agreement” shall mean the License Agreement between Andrea and
Lenovo, attached as Confidential Exhibit A.

1.5. “Subsidiary” means (a) with respect to Andrea, any entity directly or
indirectly Controlled by Andrea as of the Effective Date (but shall only be
considered a Subsidiary during the period of time when such Control exists); and
(b) with respect to Lenovo:

        i.         (1) Lenovo Group Ltd., and (2) any entity directly or
indirectly Controlled by Lenovo Group Ltd. as of the Effective Date (but shall
only be considered a Subsidiary during the period of time when such Control
exists); and/or   ii. any entity directly or indirectly Controlled by Lenovo
(United States), Inc. as of the Effective Date (but shall only be considered a
Subsidiary during the period of time when such Control exists).

SECTION 2: DISMISSALS

2.1. Dismissals. Subject to the terms and conditions herein the Parties shall
file the following:

        a.         Within five (5) business days of the execution of the
Agreement, the Parties shall jointly file a motion to terminate, substantially
in the form set forth in Exhibit B, the ITC Investigation. The Parties agree
that to the extent such a motion is denied either by the presiding ALJ or by the
Commission, the Parties will jointly seek leave for Lenovo and Andrea to
retroactively file or supplement any document after the expiration of any
deadline in the ITC Investigation.   b. Within five (5) business days of
Andrea’s receipt of the payment set forth in Section 3.1 of the License
Agreement, the Parties shall file stipulations of dismissal with prejudice
regarding all claims and counterclaims asserted against each other in the New
York Cases substantially in the form set forth in Exhibit C. The Parties agree
to submit to the court appropriate stipulations and proposed orders for
extensions of time for all due dates so that neither Party is required to incur
unnecessary expenses between the Effective Date and the date the case is
dismissed.

Page 2 of 6

--------------------------------------------------------------------------------




2.2. Releases. Upon receipt of payment by Andrea as set forth in Section 3.1 of
the License Agreement, Andrea and its Subsidiaries and Lenovo, its parent, and
its Subsidiaries shall release all claims, counterclaims and/or defenses against
each other relating to the Asserted Patents that were brought or could have been
brought of any kind and nature whatsoever, including but not limited to any
claims or defenses in the Litigations, as of the Effective Date.

2.3. Compromise. The Parties acknowledge and agree that (a) this Agreement is
intended solely as a compromise between the Parties and without any
acknowledgment of liability, fault or damages, and (b) nothing in this Agreement
shall constitute an admission by Lenovo of infringement of, nor the validity or
enforceability of, any of the Asserted Patents.

2.4. No Costs. The Parties acknowledge and agree that each Party shall bear its
own attorneys’ fees, court costs, expenses, and any other related costs and
expenses that they have incurred in connection with any and all claims
previously filed against each other. The Parties also agree that they shall bear
their own costs and attorneys’ fees relating to or arising from the negotiation
and performance of this Agreement.

SECTION 3
MISCELLANEOUS

3.1. Term. The rights granted under this Agreement, if any, shall commence upon
the Effective Date.

3.2. No Other Obligations. Neither Party shall have any other responsibilities
or obligations in connection with actions to enforce or defend the Asserted
Patents.

3.3. Binding on Successors. This Agreement shall be binding upon and inure to
the benefit of the Parties, permitted successors and assignees. Notwithstanding
the preceding, it is understood that no assignment will release either Party or
their Subsidiaries from any of their obligations hereunder.

SECTION 4
NOTICE

4.1. Written Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be sent by a reliable overnight courier service; by
prepaid registered or certified mail, return receipt requested; or by facsimile
to the other Party at the address below or to such other address for which such
Party shall give notice hereunder. Such notice shall be deemed to have been
given one (1) day after the date of sending if by overnight courier service, or
five (5) days after the date of sending by registered or certified mail, or upon
confirmed receipt if delivered by facsimile, excepted that notice of change of
address shall be effective only upon receipt.


Page 3 of 6

--------------------------------------------------------------------------------




        For Andrea:         Andrea Electronics Corporation 620 Johnson Ave.,
Suite 1B Bohemia, New York 11716     For Lenovo: Lenovo (United States) Inc.
1009 Think Place Legal Department Morrisville, NC 27560 Attn: General Counsel,
re. Litigation Facsimile: 919.294.3342   With a copy to:   Fred I. Williams Akin
Gump Strauss Hauer & Feld LLP 600 Congress Avenue, Suite 1350 Austin, TX 78701
Telephone: 512.499.6218 Facsimile: 512.499.6290 Email: fwilliams@akingump.com


SECTION 5
GOVERNING LAW AND JURISDICTION

5.1. Governing Law. The Parties agree that this Agreement shall be considered to
have been made in, and construed and interpreted in accordance with the
substantive laws of the State of New York, without regard to its conflict of
laws principles.

5.2. Jurisdiction. The Parties agree that all disputes and litigation regarding
this Agreement, its construction, and matters connected with its performance be
subject to the exclusive jurisdiction of the federal courts located in the State
of New York.

SECTION 6
WARRANTIES; COVENANTS; LIMITATION OF LIABILITY

6.1. Limited Warranty. Each Party represents and warrants that it has the full
authority to enter into and fully perform this Agreement, and to the extent
required herein, bind their Subsidiaries as defined in Section 1.5 herein; and
that this Agreement is valid and binding and enforceable in accordance with its
terms.

SECTION 7
CONFIDENTIALITY

7.1. Duty to Maintain Confidentiality. Either Party may publicly disclose this
Agreement, except that the License Agreement, Confidential Exhibit A, may only
be disclosed in accordance with the Confidentiality obligations contained
therein.

Page 4 of 6

--------------------------------------------------------------------------------



[exhibit10-4x5x1.jpg]

Page 5 of 6


--------------------------------------------------------------------------------




Lenovo (United States), Inc.

By:           [exhibit10-3x.jpg] Name:            Rachel A. Adams Title:
          Vice President Date:           February 18, 2016

Page 6 of 6


--------------------------------------------------------------------------------